DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions and is in response to communications filed on 5/12/2020 in which claims 1-12, 14-17, 19, 21, 24-26, 30, and 33 are presented for examination.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in United Kingdom on September 18, 2012.  It is noted, that applicant has filed a certified copy of the foreign application as required by 35 U.S.C. 119(b).

Drawings
Drawings have been acknowledged and are acceptable for examination purposes.

Specification
Specification has been acknowledged and is acceptable for examination purposes.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject 

Claims 1, 3-8, 10, 14, 17, 19, 21, 24-26, and 33 are rejected under 35 U.S.C. 103(a) as being unpatentable over Barliga et al. US 20080147380 A1 (hereinafter referred to as “Barliga”) in view of Aoki et al. US 4860378 A (hereinafter referred to as “Aoki”) and further in view of Gillam et al. US 6513002 B1 (hereinafter referred to as “Gillam”).

As per claim 1, Barliga teaches:
A system, comprising: 
a processor (Barliga, [0024] – Processor); 
memory storing instructions that, when executed by the processor, configure the system to: 
identify a set of context terms in an electronic character sequence, wherein a context term is a sequence of words and characters which identify a context (Barliga, [0047] – An n-gram frequency score may be provided.  Analysis of n-grams may be based on word, syllable, phrase, sentence, etc. wherein this is interpreted as identification of a set of context terms because a phrase contains context.  A word can be within a phrase, a phrase can be within a sentence, etc.);
determine that the electronic character sequence is written in one of a plurality of supported languages by determining that a context term of the set of context terms correspond to a language of one of the plurality of supported languages (Barliga, [0047] – The n-gram score may be associated with a likelihood of a , 
Barliga doesn’t go into detail about formatting rules based on context, characters, or languages, however, Aoki teaches:
wherein the language has an associated formatting rule set that includes formatting rules based on context and characters (Aoki, column 3, lines 35-50 – spacing may be chosen based on country, and text formatting may accommodate itself to difference in format restrictions of various languages), 
It would have been obvious for one of ordinary skill in the art at the time of the invention to modify Barliga’s invention in view of Aoki in order to include formatting rules; this is advantageous because the functions, operations and actual implementations of such a formatting program are well known to those skilled in the art (Aoki, column 1, lines 9-15).  There would also be a reasonable expectation of success to combine with Barliga because both references deal with languages in text format, and correct formatting/spacing would improve Barliga by making each language more formatted in the correct way.
Barliga as modified with Aoki doesn’t go into detail about the rules being within a hierarchy rules, however, Gillam teaches:
wherein the associated formatting rule set is one of a group of rule sets and is applied according to a hierarchical structure of the group of rule sets (Gillam, column 8, lines 22-39 – A formatter includes a formatting engine and an ordered rule list, wherein each rule is within a rule list and includes a base output alphabetical representation and an indication to the formatting engine of a range of ;
It would have been obvious for one of ordinary skill in the art at the time of the invention to modify Barliga’s invention as modified in view of Gillam in order to include rules that are in a hierarchy to one another; All references deal with multiple languages and formatting as well as rules on how languages are formatted.  Therefore, the inclusion from Gillam to parse through the language in order to determine the correct rule would have been obvious because it’s applying the known technique of determining a correct rule through a hierarchy of rules to known devices of language formatting (Gillam, Abstract).  There would also be a predictable result to combine with Barliga as modified because the references deal with multiple languages in text format, and determining the correct way of translating numbers as integers into text would improve the references by making sure the all the numbers are correct.
identify a particular character or a particular sequence of characters in the electronic character sequence using the set of context terms, wherein a respective context of the particular character or the particular sequence of characters differs from a respective context of other context terms in the set of context terms (Barliga, [0047] – Different n-grams correspond to different characters or sequence of characters.  N-grams can be words, syllables, phrases, sentences, etc.); and 
in response to identifying the particular character or the particular sequence of characters in the electronic character sequence, format the electronic character sequence with a space based on the context which includes the particular character or sequence of characters identified, using the formatting rule set (Aoki, column 3, lines 43-46 – It is possible to choose the spacing after a period or question mark based on different countries, wherein spacing based on a period or question mark is interpreted as spacing based on the context which include at least a particular character), 
wherein a formatting rule based on context is prioritized over a formatting rule based on characters and wherein the electronic character sequence is formatted with the space to comply with language usage in accordance with the determined supported language and the context (Aoki, column 3, lines 43-46 – It is possible to choose the spacing after a period or question mark based on different countries, wherein spacing based on a country is interpreted as a prioritization of language with context over a one-size-fits-all formatting rule).

As per claim 3, Barliga as modified teaches:
The system of claim 1, wherein the memory stores: 
at least one set of rules, each rule relating to a particular character or sequence of characters to be identified in the electronic character sequence (Aoki, column 3, lines 43-46); 
wherein each rule is associated with one or more actions which describe the format of spaces to be applied to the electronic character sequence given a supported language and the particular character or sequence of characters (Aoki, column 3, lines 43-46); 
format characters with spaces in the electronic character sequence by applying the one or more actions associated with the applicable rule to the electronic character sequence (Aoki, column 3, lines 43-46).
wherein the instructions configure the processor to: compare each rule of one of the at least one set of rules to the electronic character sequence to identify whether a rule is applicable (Aoki, column 3, lines 43-46);

As per claim 4, Barliga as modified teaches:
The system of claim 3, wherein the instructions configure the processor to compare each rule of one of the at least one set of rules to the electronic character sequence only when a supported language is identified (Aoki, column 3, lines 43-46).

As per claim 5, Barliga as modified teaches:
The system of claim 1, wherein the system supports a plurality of languages and the instructions further configure the processor to identify the most likely language of the supported languages that the electronic character sequence is written in (Barliga, [0007] – Flexible language identification may be provided in order to support a highly configurable multilingual system).

As per claim 6, Barliga as modified teaches:
The system of claim 1, wherein the instructions configure the processor to identify a punctuation mark and is configured to format the spaces either side of the punctuation mark on the basis of the punctuation mark (Aoki, column 3, lines 43-46).

As per claim 7, Barliga as modified teaches:
The system of claim 1, wherein the instructions configure the processor to identify a particular context in the electronic character sequence, and format the spaces in the electronic character sequence on the basis of the particular context (Aoki, column 3, lines 43-46).

As per claim 8, Barliga as modified teaches:
The system of claim 1, wherein the instructions configure the processor to identify a punctuation mark in the electronic character sequence and format the spaces either side of the punctuation mark on the basis of a category of punctuation mark (Aoki, column 3, lines 43-46).

As per claim 10, Barliga as modified teaches:
The system of claim 5, wherein the memory comprises a plurality of sets of rules, one set of rules for each language that is supported (Aoki, column 3, lines 43-46), and 
the instructions configure the processor to compare each rule of the set of rules that corresponds to the most likely language to the electronic character sequence (Aoki, column 3, lines 43-46).

As per claim 14, Barliga as modified teaches:
The system of claim 1, wherein the particular character identified in the electronic character sequence is a punctuation mark (Aoki, column 3, lines 43-46); and 
the instructions configure the processor to format the punctuation mark with spaces in the electronic character sequence on the basis of the language in which the electronic character sequence is written, the punctuation mark identified, and a context of the punctuation mark, when a supported language is identified (Aoki, column 3, lines 43-46).

As per claim 17, claim 17 is directed to a method performing the steps recited in claim 1 with substantially the same limitations.  Therefore, the rejection made to claim 1 is applied to claim 17.

As per claim 19, Barliga as modified teaches:
The method of claim 17, further comprising identifying the most likely language of the electronic character sequence (Barliga, [0007] – Flexible language .

As per claim 21, claim 21 is directed to a method performing the steps recited in claim 3 with substantially the same limitations.  Therefore, the rejection made to claim 3 is applied to claim 21.

As per claims 24-26, claims 24-26 are directed to a method performing the steps recited in claims 6-8 with substantially the same limitations.  Therefore, the rejections made to claims 6-8 are applied to claims 24-26.

As per claim 33, claim 33 is directed to a non-transitory computer readable medium performing the steps recited in claim 1 with substantially the same limitations.  Therefore, the rejection made to claim 1 is applied to claim 33.

Claims 2, 15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Barliga in view of Aoki in view of Gillam and further in view of Divay et al. US 20040138881 A1 (hereinafter referred to as “Divay”).

As per claim 2, Barliga as modified doesn’t explicitly go into detail about deleting spaces, however, Divay teaches:
The system of claim 1, wherein the instructions that format characters with spaces in the electronic character sequence insert and delete spaces in the electronic character sequence (Divay, [0019] – Removing a space after a comma).
It would have been obvious for one of ordinary skill in the art at the time of the invention to modify Barliga’s invention as modified in view of Divay in order to include any type of correction of spaces or characters; this would have been obvious because it is a simple substitution of formatting spaces including an insertion of spaces which is explicitly taught in Aoki with deletion as taught in Divay.  This is also obvious since if a period is removed, and there’s initially two spaces, it would be consistent to adhere to the formatting rule and delete one space (Divay, paragraph [0094]).

As per claim 15, Barliga as modified teaches:
The system of claim 1, wherein the instructions configure the processor further to generate a corrected electronic character sequence from the electronic character sequence (Divay, [0012]-[0014] and [0017] – Correcting incorrect text); and
format characters with spaces in the corrected electronic character sequence when a supported language is identified (Aoki, column 3, lines 43-46).

Claims 9 are rejected under 35 U.S.C. 103(a) as being unpatentable over Barliga in view of Aoki in view of Gillam and further in view of Corwin et al. US 4247906 A (hereinafter referred to as “Corwin”).


The system of claim 3, wherein the one or more actions comprise a sequence of actions, wherein when a rule is found to be applicable, the instructions configure the processor to apply the sequence of actions to the electronic character sequence (Corwin, column 17, lines 23-30 – A sequence of operations may be stored and used in order to edit text).
It would have been obvious for one of ordinary skill in the art at the time of the invention to modify Barliga’s invention as modified in view of Corwin in order to include a function for a sequence of operations instead of just one operation to be utilized; this is advantageous because it has been found that in typical applications, a particular sequence of operations and characters may be in frequent use. For example, in revising a lengthy text, the author may decide to replace a particular word or phrase, occurring many times in the document, by another word or phrase.  This would be obvious to combine with Barliga as modified because formatting text correlating to a particular language may benefit from storing and applying a sequence of operations to be used to format the text quickly (Corwin, column 1, lines 26-31).

Claims 12 and 30 are rejected under 35 U.S.C. 103(a) as being unpatentable over Barliga in view of Aoki in view of Gillam and further in view of Song et al. US 20090254501 A1 (hereinafter referred to as “Song”).


The system of claim 3, wherein the instructions configure the processor to compare the rules in a specific predetermined order, wherein the set of rules comprises context rules, character rules and category rules and the processor is configured to compare the rules in the following order until an applicable rule is identified or no applicable rule is identified and all rules are exhausted: context rules, character rules, and then category rules (Song, [0117] – Error correction rules in order of priority).
It would have been obvious for one of ordinary skill in the art at the time of the invention to modify Barliga’s invention as modified in view of Song in order to compare rules in an order of priority until the rules are exhausted; this is advantageous because in some cases, certain rules need to be implemented on the basis of a priority level, and would have been obvious to combine with Barliga as modified because correcting text helps define language (Song, paragraph [0117]).

As per claim 30, claim 30 is directed to a method performing the steps recited in claim 12 with substantially the same limitations.  Therefore, the rejection made to claim 12 is applied to claim 30.

Claims 16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Barliga in view of Divay in view of Aoki in view of Gillam and further in view of Song.


A system, comprising:
a processor; 
memory storing instructions that, when executed by the processor, configure the system to: 
receive an electronic character sequence (Barliga, [0008] – Receiving an entry in a computer readable text format); 
identify which language the electronic character sequence is most likely written in (Barliga, [0008] – Determining a language associated with the entry based on a combination of the alphabet score and the n-gram frequency score); 
correct the electronic character sequence on the basis of the identified language (Divay, [0012]-[0014] and [0017] – Correcting incorrect text); 
generate a corrected electronic character sequence (Divay, [0012]-[0014] and [0017] – Correcting incorrect text); 
It would have been obvious for one of ordinary skill in the art at the time of the invention to modify Barliga’s invention as modified in view of Divay in order to include any type of correction of spaces or characters; this would have been obvious because it is a simple substitution of formatting spaces including an insertion of spaces which is explicitly taught in Aoki with a general correction of characters as taught in Divay.  This is also obvious since correcting spelling and other formats is a known technique that has been used to improve similar devices (Divay, paragraph [0013]).
identify a set of context terms in the corrected electronic character sequence, wherein a context term is a sequence of words and characters which identify a context (Barliga, [0047] – An n-gram frequency score may be provided.  Analysis of n-grams may be based on word, syllable, phrase, sentence, etc. wherein this is interpreted as identification of a set of context terms because a phrase contains context.  A word can be within a phrase, a phrase can be within a sentence, etc.);
Barliga doesn’t go into detail about formatting rules based on context, characters, or languages, however, Aoki teaches:
determine that the identified language is one of a plurality of supported languages by determining that a context term of the set of context terms correspond to a language of one of the plurality of supported languages, wherein the language has an associated formatting rule set that includes formatting rules based on context and characters (Aoki, column 3, lines 35-50 – spacing may be chosen based on country, and text formatting may accommodate itself to difference in format restrictions of various languages),
It would have been obvious for one of ordinary skill in the art at the time of the invention to modify Barliga’s invention in view of Aoki in order to include formatting rules; this is advantageous because the functions, operations and actual implementations of such a formatting program are well known to those skilled in the art (Aoki, column 1, lines 9-15).  There would also be a reasonable expectation of success to combine with Barliga because both references deal with languages in text format, and correct formatting/spacing would improve Barliga by making each language more formatted in the correct way.
Barliga as modified with Aoki doesn’t go into detail about the rules being within a hierarchy rules, however, Gillam teaches:
wherein the associated formatting rule set is one of a group of rule sets and is applied according to a hierarchical structure of the group of rule sets (Gillam, column 8, lines 22-39 – A formatter includes a formatting engine and an ordered rule list, wherein each rule is within a rule list and includes a base output alphabetical representation and an indication to the formatting engine of a range of numerical values for which the rule applies.  This is interpreted as a group of rule sets in a hierarchical structure.  See also column 9, lines 55-67 which talks about rules branching to other rules ass necessary just like in a hierarchy.  Claims 7 and 8 also describe the rule structure as a “hierarchy”);
It would have been obvious for one of ordinary skill in the art at the time of the invention to modify Barliga’s invention as modified in view of Gillam in order to include rules that are in a hierarchy to one another; All references deal with multiple languages and formatting as well as rules on how languages are formatted.  Therefore, the inclusion from Gillam to parse through the language in order to determine the correct rule would have been obvious because it’s applying the known technique of determining a correct rule through a hierarchy of rules to known devices of language formatting (Gillam, Abstract).  There would also be a predictable result to combine with Barliga as modified because the references deal with multiple languages in text format, and determining the correct way of translating numbers as integers into text would improve the references by making sure the all the numbers are correct.
identify a particular character or a particular sequence of characters in the corrected electronic character sequence using the set of context terms, wherein a respective context of the particular character or the particular sequence of characters differs from a respective context of other context terms in the set of context terms (Barliga, [0047] – Different n-grams correspond to different characters or sequence of characters.  N-grams can be words, syllables, phrases, sentences, etc.); and 
in response to identifying the particular character or the particular sequence of characters in the electronic character sequence, format the electronic character sequence with a space based on the context which includes the particular character or sequence of characters identified, using the formatting rule set, wherein the spaces are formatted to comply with language usage in accordance with the identified language (Aoki, column 3, lines 43-46),
Barliga as modified doesn’t go into detail about a priority of rules, however, Song teaches:
wherein a formatting rule based on context is prioritized over a formatting rule based on characters and wherein the corrected electronic character sequence is formatted with the space to comply with language usage in accordance with the determined supported language and the context (Song, [0117] – Error correction rules in order of priority).
It would have been obvious for one of ordinary skill in the art at the time of the invention to modify Barliga’s invention as modified in view of Song in order to compare rules in an order of priority until the rules are exhausted; this is advantageous because in some cases, certain rules need to be implemented on the basis of a priority level, and would have been obvious to combine with Barliga as modified because correcting text helps define language (Song, paragraph [0117]).

Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Although references could be found for a hierarchical rule structure, a formatting rule structure for specific languages couldn’t be found in the prior art of record.  This would also not be obvious to one of ordinary skill in the art to combine references in such a way as to adequately teach the limitations of claim 11.

Response to Arguments
Applicant argues on beginning page 9 of Remarks that the two reference presented in the previous rejection don’t adequately teach claim 1; specifically the limitations, “determine that the electronic character sequence is written in one of a plurality of supported languages by determining that a context term of the set of context terms correspond to a language of one of the plurality of supported languages”, and “identify a particular character or a particular sequence of characters in the electronic character sequence using the set of context terms, wherein a respective context of the particular character or the particular sequence of characters differs from a respective context of other context terms in the set of context terms”, because there isn’t “context information” in the prior art a context term that corresponds to a language.  
	In response, a context is usually present in any body of text that unless the body of text is a random series of characters or words.  Barliga teaches an input of text in multiple paragraphs citing item 82 from fig. 3.  Also, one of Barliga’s main inventive concepts is language identification (see title).  In order to identify the language, Barliga uses the n-grams to determine the likelihood of the language.  This is what paragraph [0047] of Barliga teaches: The n-gram frequency element calculates a probability associated with the likelihood of the word corresponding to one of a plurality of languages which is associated with the context of the entire input text.
Applicant also argues that if an n-gram is its own context, then it cannot teach the limitations.  
	In response, there seems to be have been a misunderstanding as this wasn’t the point being made in the previous rejection.  The n-gram was interpreted as an identification of a context term because an n-gram can be within a phrase, wherein the phrase contains the entire context; not the n-gram containing the context.  Also, although an n-gram can be a word, phrase, etc., an n-gram identifying a word can be within a phrase, an n-gram identifying a phrase can be within a sentence, etc.  The rejection has now been updated with this explanation in the mapping.  The n-gram score is partially how the context is identified because an n-gram can be a single word within a body of text.  In conclusion, it appears that Applicant is arguing against a possible misinterpretation of the teachings of Barliga instead of the reference itself.  

Applicant’s arguments with respect to the amended portion of claims have been considered but are generally moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571)270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

April 1, 2021
/MATTHEW J ELLIS/Primary Examiner, Art Unit 2152